Citation Nr: 0710112	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  03-02 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for service-connected 
nervous condition, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied a rating in excess of 10 
percent for adjustment disorder.  In December 2002, the RO 
increased to 30 percent the evaluation for post-traumatic 
stress disorder (PTSD), chronic, delayed onset, depressive 
disorder, effective February 10, 2000, the date of receipt of 
the claim for increase.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in July 2006; a 
transcript is of record. 

The record consists of evidence that has not been considered 
by the RO.  In a statement dated in July 2006, the veteran 
waived initial RO consideration of all evidence in the record 
that had not yet been considered.  38 C.F.R. § 20.1304(c) 
(2006).  Consequently, the Board may proceed with the 
adjudication of this claim.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's nervous disorder is manifested by 
occupational and social impairment due to the following: 
difficulty in maintaining effective relationships with his 
family; symptoms of re-experiencing Vietnam; periodic 
suicidal ideation; nearly constant panic attacks; nightmares 
and insomnia; isolative and asocial behaviors; occasional 
impairment of short term memory; and an inability to 
establish and maintain effective work relationships. 


CONCLUSION OF LAW

The schedular criteria for a	70 percent rating for PTSD, 
chronic, delayed onset, depressive disorder have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in February 2002, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to an increased rating for his service-
connected nervous condition.  The RO advised the veteran of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also requested that the veteran send all private records in 
his possession that pertained to the claim.   

In the instant appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for his service-connected 
disabilities.  Despite the inadequate notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(providing that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In this regard, the Board notes that 
since the RO's rating decision of May 2000, the veteran has 
submitted evidence describing current symptomatology and 
severity associated with his disability.  Thus, it is clearly 
demonstrated that the veteran understood the types of degree 
of disability rating evidence needed to substantiate the 
claim.  Additionally, the veteran has been afforded a VA 
examination in November 2002 for the purpose of evaluating 
the current level of his disability.  Lastly, the December 
2002 SOC sets forth the rating criteria for all ratings in 
excess of that currently assigned for his disability.  For 
these reasons, the Board finds no prejudice to the veteran 
from the inadequate notice provided him on the element of the 
degree of disability.    

Regarding the effective date element of the claim, the Board 
concludes below that the veteran is entitled to a partial 
grant of the benefit sought on appeal.  The effective date of 
the higher rating will be assigned by the RO and the veteran 
will be afforded his appellate rights on this matter and have 
the opportunity to appeal the effective date assigned by the 
RO.  For these reasons, the Board finds no prejudice to the 
veteran despite the inadequate notice provided him on the 
effective date element.  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's VA Medical 
Center (VAMC) treatment records and provided him with a VA 
examination.  According to the veteran's travel board hearing 
testimony, there is no other medical evidence pertaining to 
this claim.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.1 
(2006).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

The veteran's service-connected nervous disorder is presently 
assigned a 30 percent rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9411-9440 (2006).  All mental disorders are 
rated pursuant to the General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9440 (2006).  

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).  

A 50 percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

Under the General Rating Formula for Mental Disorders, a 100 
percent schedular rating is prescribed for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

The Global Assessment of Functioning Scale (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).

A score of 61-70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A score of 51-60 reflects some moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  

A score of 41-50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).   

Analysis

Based on the veteran's subjective complaints and the medical 
evidence of record, the Board finds that the symptomatology 
associated with the veteran's service-connected nervous 
condition meets the criteria for a 70 percent rating under 
the General Rating Formula for Rating Disorders.  

The pertinent medical evidence consists of a VA examination 
report, dated in November 2002; psychiatric treatment notes 
from the Northport VAMC, dated from June 2002 to June 2006; 
treatment notes and a letter from Dr. J.T., a transcript of 
the veteran's travel board hearing, dated in July 2006; and 
various statements and correspondence submitted by the 
veteran.

The lay evidence in support of the veteran's claim includes 
his own statements and travel board hearing testimony, and a 
letter from his now ex-wife.  Generally, this evidence shows 
that the veteran experiences moderate to severe symptoms 
associated with his service-connected disability.  For 
example, in the veteran's own statement, dated in March 2002, 
he reported experiencing severe headaches, vivid nightmares, 
panic attacks, and Vietnam flashbacks.  The veteran also 
reported constant depression, constant flashbacks, and 
feelings of worthlessness and guilt.  The veteran also stated 
that he found no pleasure in activities he used to enjoy.  At 
the veteran's travel board hearing, conducted in July 2006, 
he reported experiencing the panic attacks on a daily basis.  
The veteran described these attacks as characterized by fear.

The lay evidence also reflects a pattern of suicidal 
ideations.  At his travel board hearing, he testified that he 
felt suicidal twice weekly.  In his VA Form 9, he revealed 
that he "constantly" thought about suicide.  The veteran 
had also relayed that he felt that he should have been killed 
in Vietnam.  He stated that he had tried many medications to 
alleviate his symptoms, many of which did not work.  The 
veteran left his job as a police officer of more than 33 
years after being told by Dr. G.K. that the job was 
stimulating his PTSD.  

Regarding social and familial relationships, the veteran 
explained that he was currently going through his second 
divorce and that his three sons rarely wanted to see him.  In 
one of the veteran's submitted statements, he described his 
relationships with others as "bad" and reported that they 
were characterized by hostilities or isolation.  The veteran 
stated that prescription drugs had not helped him.  The 
veteran reported that he engaged in no socializing outside of 
work.  

A letter from I.D., who at the time of the letter was engaged 
to the veteran, confirmed many of the veteran's reported 
symptoms.  In that letter, which was dated in January 2003, 
I.D. stated that the veteran had trouble holding 
relationships because of his mood swings and anger.  I.D. 
stated that the veteran's job as a detective, which required 
him to make death notifications to surviving family members 
of accident victims, caused him to resort to drinking and 
isolation.  I.D. stated that the veteran's symptoms had 
worsened in the prior year.  

The objective medical evidence confirms the veteran's 
contentions and supports the basis for a 70 percent rating.  
In the November 2002 VA examination report, Dr. T.M. 
indicated that he had reviewed the veteran's claims file.  
Dr. T.M. described the veteran's speech as spontaneous, 
relevant, and at normal rate and rhythm.  Dr. T.M. described 
the veteran's mood as neutral, with constricted but congruent 
affect.  The veteran's thinking was logical and without 
evidence of formal thought disorder.  The veteran denied 
hallucinations or delusions.  Short term recall and 
concentration were moderately impaired.  According to the 
report, the veteran admitted to passive suicidal ideation, 
but had no current intent or plan.  The veteran's raw score 
of 136 on the Mississippi Scale for Combat Related PTSD was 
consistent with moderate symptoms of that disorder.  The 
veteran also reported significantly depressed mood with 
associated suicidal ideation, low self-esteem, and recurrent 
nightmares from his accident in 1997 and his experience of 
seeing napalm dropped on Vietnamese.  

Dr. T.M. found the veteran's symptoms to be relatively mild, 
but exacerbated by being severely burned in 1997.  The 
veteran currently met the DSM-IV criteria for PTSD, which 
could be considered a continuation of the originally 
diagnosed Adjustment Disorder.  Dr. T.M. assigned a GAF score 
of 60 present, but 51-61 for the past year.  

Outpatient treatment records from VAMC Northport reflected 
more serious symptomatology than that reported in the VA 
examination report.  These records included extensive 
psychiatric treatment notes from Dr. G.K. at VAMC Northport.  
In one such note, dated in August 2002, Dr. G.K. noted the 
veteran's injury in a fire in 1997.  Although ruled an 
accident, Dr. G.K. stated that an unconscious "suicide by 
accident" could not be ruled out.  

Dr. G.K. also discussed in the August 2002 note the veteran's 
failed relationships, including two marriages.  Dr. G.K. 
stated that the veteran's combat memories were triggered by 
his job as a detective.  Particularly troubling for the 
veteran were situations involving death or fire.  Dr. G.K. 
described the veteran as anxious, depressed, and fully 
oriented but with blunted emotions.  On examination, the 
veteran demonstrated impaired ability to concentrate and 
impairment in immediate recall.  Dr. G.K. described the 
impairment of the veteran's social functioning due to his 
delayed PTSD symptoms as "severe" and assigned a GAF score 
50.  Subsequent treatment records show that in October 2003 
and June 2004, Dr. G.K. assessed GAF scores of 55.

The most recent treatment note from Dr. G.K., which was dated 
in June 2006, provides further more support for the grant of 
a higher rating.  In the treatment record, Dr. G.K. expressed 
his "firm support" for the veteran's appeal.  Dr. G.K. 
explained that the veteran had been diligent in following 
treatment recommendations since he began seeing Dr. G.K. in 
June 2002.  Dr. G.K. stated that the veteran's PTSD had 
"permeated every aspect of his life" and this had had a 
profound and significant impact on his functional status and 
quality of life.  Dr. G.K. described the veteran as 
emotionally numb and distant with no close friends.  The 
veteran's second marriage had failed and Dr. G.K. attributed 
this to the veteran's numb emotions.  Dr. G.K. described the 
veteran's mood as anxious, sad, depressed and agitated.  The 
veteran was verbally unproductive.  The veteran admitted to 
suicidal preoccupation and hopelessness, but had no plan or 
intent.  Dr. G.K. assessed a GAF score of 40.

Finally, the Board considered a letter from another one of 
the veteran's therapists, dated in August 2004.  This letter 
is perhaps the most persuasive evidence in support of a 70 
percent rating.  In that letter, Dr. J.T. explained that he 
had treated the veteran privately since August 2003, but had 
previously treated him at the Vet Center.  Dr. J.T. was 
convinced that the veteran's judgment was skewed and at times 
irrational.  Dr. J.T. cited the veteran's recent marriage to 
a woman whom he had known for only a couple of months as an 
example of this.  Dr. J.T. was concerned that his current 
marriage would fail and that the veteran would be at a "high 
risk in completing the task of suicide."  The Board finds 
that Dr. J.T.'s assessment is particularly probative because 
of Dr. J.T.'s extended time spent treating the veteran.  

In finding that a disability evaluation of 70 percent 
reflects the severity of the veteran's PTSD, the Board finds 
that the next higher rating of 100 percent is not warranted 
here.  The veteran has not exhibited symptoms of persistent 
delusions or hallucinations.  The veteran has also not 
demonstrated grossly inappropriate behavior, loss of memory 
for his name or the names of close relatives, or 
disorientation to time or place.  Last, the veteran has not 
shown an intermittent inability to perform activities of 
daily living such as personal hygiene.  In short, the 
criteria for a 100 percent schedular rating under the General 
Rating Formula for Mental Disorders have not been met or 
approximated.  


ORDER

A 70 percent rating is granted for PTSD, chronic, delayed 
onset, depressive disorder, subject to the law and 
regulations controlling the award of monetary benefits. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


